PER CURIAM.
Once again we assume the unpleasant task of entering an appropriate order in a judicial disciplinary matter.* In this case we have been presented with a stipulation of the Florida Judicial Qualifications Commission and the respondent, Judge Robert E. Perry. In the stipulation Judge Perry regrets and apologizes for his conduct and agrees to refrain from similar conduct in the future. Neither party suggests that his conduct or his present condition shows that he is presently unfit to serve as a judge, but both stipulate to a public reprimand.
We approve the stipulation and recommended public reprimand of Judge Perry and in furtherance thereof publish the findings and recommendations of the Commission:
*10551. You have conducted yourself in a manner which lessens public confidence in the dignity and impartiality of the judiciary, in violation of Canon 2(A) of the Code of Judicial Conduct.
2. You have engaged in verbal abuse and intimidation of attorneys, witnesses, and parties in violation of Canons 3(A)(2) and (3) of the Code of Judicial Conduct.
3. You have engaged in improper ex parte communication concerning pending or impending proceedings in violation of Canon 3(A)(4) of the Code of Judicial Conduct, including one instance which necessitated a new trial as a result of your improper initiation of ex parte communications.
4. You have made inappropriate comments on pending proceedings which were not required in the performance of your legal duties in violation of Canon 3(A)(3) of the Code of Judicial Conduct.
5. You have failed to disqualify yourself, in a timely manner, in proceedings in which your impartiality might reasonably be questioned in violation of Canon 3(C)(1)(a) of the Code of Judicial Conduct.
6. You have acknowledged that your conduct could impugn the high standards of integrity and independence required of the judiciary.
7. You have admitted that such conduct could serve to undermine the public confidence in the integrity and impartiality of the judiciary.
8. You have promised that, henceforth, you will conduct yourself in strict accordance with the Canons of the Code of Judicial Conduct. In addition, you will take steps to restore the public confidence in your impartiality by ensuring that all attorneys, witnesses, and parties who come before you will be treated with the dignity, courtesy, and respect envisioned by the Canons of the Code of Judicial Conduct.
9. You have acknowledged the impropriety of ex parte communications, and have promised to refrain from initiating or participating in any ex parte communications in the future.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.

 We have jurisdiction under article V, section 12, Florida Constitution.